[Cite as State v. Dangerfield, 2021-Ohio-2791.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                     WILLIAMS COUNTY


State of Ohio                                         Court of Appeals No. WM-20-010

        Appellee                                      Trial Court No. 19CR000156

v.

Ryan K. Dangerfield                                   DECISION AND JUDGMENT

        Appellant                                     Decided: August 13, 2021

                                                  *****


        Katherine Zartman, Williams County Prosecuting Attorney, for appellee.

        Karin Coble, for appellant.

                                                  *****
        OSOWIK, J.

        {¶ 1} This is an appeal from an October 22, 2020 judgment of the Williams

County Court of Common Pleas, sentencing appellant, Ryan K. Dangerfield, to an

indefinite term of incarceration, ranging from a minimum term of eleven years to a

maximum term of sixteen and one-half years, following appellant’s negotiated guilty plea

to one amended count of voluntary manslaughter, in violation of R.C. 2903.03(A), a
felony of the first degree. In exchange, five additional felony offenses pending against

appellant were dismissed. All cases arose from the stabbing death of a 23-year-old man

on June 23, 2019. For the reasons set forth below, this court affirms the judgment of the

trial court.

       {¶ 2} Appellant sets forth the following sole assignment of error:

       “The trial court’s imposition of the maximum sentence is excessive.”

       {¶ 3} The following undisputed facts are relevant to this appeal. Appellant, as

reflected through his own admissions in the underlying proceedings and also through his

criminal history, has been involved in an array of serious criminal activities for over two

decades.

       {¶ 4} On the night of June 23, 2019, appellant was in the parking lot of the

Colonial Manor Motel located in Bryan, Ohio. Multiple other people were present and

many were likewise involved in criminal activities.

       {¶ 5} Appellant perceived that the 23-year-old male victim had financially

wronged appellant in connection to unlawful drug activities. Appellant confronted the

victim in the parking lot, stabbed him with blunt force directly in the heart, and killed

him.

       {¶ 6} Appellant initially maintained that he had been attempting to retreat at the

time of the incident. However, the event was captured on videotape and reflected that

appellant’s initial retreat claims were untrue.




2.
       {¶ 7} In July, 2019, appellant was indicted on one count of murder, in violation of

R.C. 2903.02(A), an unclassified felony, one count of murder, in violation of R.C.

2903.02(B), an unclassified felony, two counts of felonious assault, in violation of R.C.

2903.11(A), both felonies of the second degree, one count of carrying a concealed

weapon, in violation of R.C. 2923.12(A), a felony of the fourth degree, and one count of

engaging in a pattern of corrupt activity, in violation of R.C. 2923.32(A), a felony of the

first degree.

       {¶ 8} On September 14, 2020, a jury trial commenced. Subsequent to jury

selection, but prior to opening statements, the parties negotiated a plea agreement.

       {¶ 9} Pursuant to the plea agreement, appellant pled guilty to one amended count

of voluntary manslaughter, in violation of R.C. 2903.03(A), a felony of the first degree.

In exchange, the five remaining felony offenses were dismissed. A presentence

investigation was ordered.

       {¶ 10} On October 22, 2020, the case proceeded to sentencing. At sentencing, the

prosecution noted that on the night of June 23, 2019, appellant killed the 23-year-old

victim with a single stab directly into the victim’s heart. The prosecution emphasized

appellant’s history of violent offenses and the corresponding danger to the public

represented by that history.

       {¶ 11} The prosecution also noted appellant’s evolving version of events during

the course of this case; ranging from first claiming that he was at the hotel to help get an

addicted friend off of drugs, to later claiming the killing was in self-defense as he feared



3.
being “pimped out” at the hotel by some of his criminal associates, to ultimately

conceding that he was present at the motel in connection to his drug dealing activities.

       {¶ 12} The record reflects that appellant felt that the victim had “ripped him off”

in relation to their drug trafficking activities. In response, appellant stabbed him

forcefully in the heart, killing him. The victim bled out in the arms of his mother, who

was likewise present at the motel.

       {¶ 13} The trial court heard victim impact statements from the victim’s sister, the

victim’s cousin, and also a videotaped statement from the victim’s mother.

Subsequently, appellant gave a perplexing and incongruous statement in mitigation on his

own behalf.

       {¶ 14} Appellant paradoxically thanked the local police for doing, “a great job”

investigating appellant’s own crimes. Appellant then told the victim’s mother that he was

“sorry for what happened to her son.” Appellant next presented himself as a co-victim,

along with the victim’s mother, stating to her, “We both have to live with the sadness the

rest of our lives.”

       {¶ 15} In the context of appellant’s lengthy history of drug offenses and violent

offenses, the brutal nature of the stabbing death of the victim, and the compelling need to

protect the public from appellant, the trial court sentenced appellant to a lawful, indefinite

term of incarceration, ranging from a minimum term of eleven years to a maximum term

of sixteen and one-half years. This appeal ensued.




4.
       {¶ 16} In the sole assignment of error, appellant maintains that his sentence is

excessive and should be reversed. We do not concur.

       {¶ 17} The scope of appellate felony sentencing review is set forth in R.C.

2953.08(G)(2). As held by this court at ¶11 in State v. Tammerine, 6th Dist. Lucas No.

L-13-1081, 2014-Ohio-425, “[A]n appellate court may increase, reduce, modify, or

vacate and remand a disputed felony sentence if it clearly and convincingly finds either *

* * that the record does not support the sentencing court’s [applicable statutory] findings

* * * [or] is otherwise contrary to law.”

       {¶ 18} In support of the assignment of error, appellant summarily concludes that,

“his demonstrated remorse should have been given more mitigating weight.” Appellant

further argues that the trial court should have imposed a sentence that would, “have the

least impact on state resources.” We do not concur.

       {¶ 19} We note that appellant concedes that the trial court imposed a sentence that

was lawfully within the statutory range established by R.C. 2929.14(A)(1)(a). We further

note that none of the R.C. 2953.08 (G)(2)(a) required statutory findings apply to the

instant matter so as to arguably refute the sentence on that basis. Consistently, appellant

presents no such arguments.

       {¶ 20} We have carefully reviewed and considered this matter in order to

determine the propriety of appellant’s challenge to the sentence imposed.




5.
       {¶ 21} The record reflects that on June 23, 2019, appellant forcibly stabbed to

death the victim in the parking lot of a motel in connection to criminal activities in which

appellant himself was directly involved. The event was captured on videotape.

       {¶ 22} The record reflects that appellant possesses a lengthy criminal history,

including multiple past drug offenses and offenses of violence. The record reflects that

the challenged sentence falls within the permissible statutory sentencing range and was

not imposed on the basis of required statutory findings not supported by the record.

       {¶ 23} Appellant asserts that his expression of remorse at the sentencing hearing

should have been give more weight by the trial court in fashioning a sentence under R.C.

2929.11(A).

       {¶ 24} Appellant also maintains that the trial court somehow considered possible

“gang” involvement in the sentence, contrary to his own admission that the record is

devoid of any such consideration. Appellant unilaterally claims that the circumstances

show that the offense is not likely to reoccur, a consideration under R.C. 2929.12( E)(4).

       {¶ 25} However, the Ohio Supreme Court has made clear that an appellate court

may not independently weigh the evidence and substitute its judgment for that of the trial

court regarding the appropriate sentence under R.C. 2929.11 and 2929.12, nor may it

modify or vacate a sentence under R.C. 2953.08(G)(2)(b) based on the lack of support in

the record for the trial court’s findings under those statutes. State v. Hicks, 6th Dist.

Lucas No. L-20-1198, 2021-Ohio-2437, ¶ 9, citing State v. Jones, 163 Ohio St.3d 242,

2020-Ohio-6729, 169 N.E.3d 649, ¶ 31.



6.
         {¶ 26} Appellant has failed to present evidence demonstrating that the subject

sentence was unlawful or reversible on any basis. Accordingly, we find that the

sentence imposed in this case was lawful, and was not otherwise improper.

         {¶ 27} On consideration whereof, we find appellant’s assignment of error not

well-taken. The judgment of the Williams County Court of Common Pleas is hereby

affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.



                                                                         Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.



Mark L. Pietrykowski, J.                         ____________________________
                                                         JUDGE
Thomas J. Osowik, J.
                                                 ____________________________
Christine E. Mayle, J.                                   JUDGE
CONCUR.
                                                 ____________________________
                                                         JUDGE



          This decision is subject to further editing by the Supreme Court of
     Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
          version are advised to visit the Ohio Supreme Court’s web site at:
                   http://www.supremecourt.ohio.gov/ROD/docs/.




7.